Name: Commission Regulation (EEC) No 2931/87 of 30 September 1987 amending Regulation (EEC) No 2213/76 on the sale of skimmed-milk powder from public storage
 Type: Regulation
 Subject Matter: consumption;  processed agricultural produce;  trade policy;  prices;  distributive trades
 Date Published: nan

 Avis juridique important|31987R2931Commission Regulation (EEC) No 2931/87 of 30 September 1987 amending Regulation (EEC) No 2213/76 on the sale of skimmed-milk powder from public storage Official Journal L 278 , 01/10/1987 P. 0044 - 0044 Finnish special edition: Chapter 3 Volume 24 P. 0145 Swedish special edition: Chapter 3 Volume 24 P. 0145 *****COMMISSION REGULATION (EEC) No 2931/87 of 30 September 1987 amending Regulation (EEC) No 2213/76 on the sale of skimmed-milk powder from public storage THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by Regulation (EEC) No 773/87 (2), and in particular Article 7 (5) thereof, Whereas it is specified at point (a) of Article 2 (1) of Commission Regulation (EEC) No 2213/76 (3), as last amended by Regulation (EEC) No 349/87 (4), that the skimmed-milk powder is to be sold at a price equal to the purchase price applied by the intervention agency at the time of conclusion of the sales contract plus 1 ECU per 100 kilograms; whereas the market situation for skimmed-milk powder is such that a reduction of 1 ECU per 100 kilograms in required in the sale price; Whereas for certain uses skimmed-milk powder must meet specific quality requirements; whereas in order to enable purchasers to check the quality of the powder it should be made possible for samples taken from the powder to be analysed before conclusion of a sales contract; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 Article 2 of Regulation (EEC) No 2213/76 is hereby amended as follows: 1. In paragraph 1 (a), 'plus 1 ECU per 100 kilograms' is deleted. 2. The following paragraph is added: '3. The intervention agency shall make whatever arrangements are necessary to enable interested parties to examine at their cost before conclusion of the sales contract samples taken from the skimmed-milk powder put up for sale.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 September 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 148, 28. 6. 1968, p. 13. (2) OJ No L 78, 20. 3. 1987, p. 1. (3) OJ No L 249, 11. 9. 1976, p. 6. (4) OJ No L 34, 5. 2. 1987, p. 34.